Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.2 Contact: Press: Or Ann Charles Steve Sumner Viewpoint Corporation Weber Shandwick 212-201-0821 212-445-8475 acharles@viewpoint.com ssumner@webershandwick.com VIEWPOINT CORPORATION CHANGES NAME TO ENLIVEN MARKETING TECHNOLOGIES CORPORATION New Brand Reflects Company's Strategic Vision and Leadership in Internet Marketing Technology Solutions Market New York, NY, December 18, 2007  Viewpoint (NASDAQ: VWPT), a leading Internet marketing technology company, today unveiled its new corporate brand, Enliven Marketing Technologies Corporation (NASDAQ: ENLV).
